Citation Nr: 0826188	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
service-connected umbilical hernia repair with infrequent 
episodes of abdominal wall muscle strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected hiatal hernia with 
gastroesophageal reflux disease (GERD) and irritable bowel 
syndrome (IBS).

3.  Entitlement to an initial evaluation in excess of 10 
percent for residual paresthesia and dysesthesia of the right 
chin, lip, lower anterior teeth # 25, 26, and 27, and 
associated gingiva, associated with inferior alveolar nerve 
damage from surgical removal of tooth #32.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a musculoligamentous strain of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to April 
1991, from April 2000 to December 2000, and from January 2003 
to October 2004.

This case comes before the Board of Veterans' Appeals (Board) 
as a merged appeal from January 2005, July 2005, January 
2006, June 2006, and January 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In a January 2005 rating decision, the veteran was granted 
entitlement to service connection and assigned a zero percent 
disability rating for umbilical hernia repair with infrequent 
episodes of abdominal wall muscle strain.  

The January 2005 rating decision also granted service 
connection for a musculoligamentous strain of the right knee 
and assigned a zero percent disability rating, effective 
October 14, 2004.  This rating was increased to 10 percent in 
a June 2006 Supplemental Statement of the Case (SSOC), also 
effective October 14, 2004.  

The January 2005 rating decision also granted service 
connection for the hiatal hernia with GERD and assigned a 10 
percent disability rating.  In January 2006, service 
connection was granted for IBS.  The single 10 percent 
disability rating was assigned for these disabilities 
pursuant to 38 C.F.R. § 4.114, which will be discussed below.

The July 2005 rating decision granted service connection for 
residual paresthesia and dysesthesia of the right chin, lip, 
lower anterior teeth # 25, 26, and 27, and associated 
gingiva, associated with inferior alveolar nerve damage from 
surgical removal of tooth #32, and a 10 percent disability 
rating was assigned.

In January 2007, service connection was granted for 
degenerative disc disease of the lumbar spine, and a 10 
percent disability rating was awarded.

In May 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

The issues of entitlement to increased ratings for 
degenerative disc disease of the lumbar spine and a 
musculoligamentous strain of the right knee are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's umbilical hernia repair is manifested by 
pain, functional limitation, and episodes of abdominal wall 
muscle strain.

2.  The veteran's service-connected hiatal hernia with GERD 
and IBS is manifested by diarrhea, constipation, and severe 
abdominal cramping that used to occur weekly or monthly and 
that currently occur almost every day.  This disability has 
also been manifested by reflux symptoms, nausea, and pyrosis.

3.  The veteran's inferior alveolar nerve damage is 
manifested by pain and moderate paralysis of the fifth 
cranial nerve, with decreased sensation estimated at 75-85 
percent of pre-surgical levels.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent, but 
no more, for the service-connected umbilical hernia repair 
with infrequent episodes of abdominal wall muscle strain have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7339 (2007).

2.  The criteria for an increased rating of 30 percent, but 
no more, for the service-connected hiatal hernia with GERD 
and IBS have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7319 
(2007).

3.  The criteria for an evaluation in excess of 10 percent 
for residual paresthesia and dysesthesia of the right chin, 
lip,  and lower anterior teeth # 25, 26, and 27; and 
associated gingiva associated with inferior alveolar nerve 
damage from surgical removal of tooth #32, are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, as they have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board does note that a letter issued in 
October 2004 advised of the evidence needed to substantiate 
claims for service connection, while letters from July 2006 
and August 2007 provided such information with respect to 
establishing entitlement to increased ratings.  The veteran 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  The July 2006 and August 
2007 letters, as well as a letter from March 2006, advised 
the veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims, pursuant to the Court's holding in Dingess, supra.  

Thereafter, the veteran's increased rating claims were 
subsequently readjudicated by the RO in an April 2007 rating 
decision, in Statements of the Case (SOCs) from November 2006 
and August 2007, and in SSOCs from June 2006, November 2006, 
and April 2007.  Thus, the Board finds any error with respect 
to the timeliness of these notices to be harmless.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the veteran's VA treatment records 
and private medical records, and arranged for him to undergo 
VA examinations in November 2004, December 2004, March 2005, 
April 2006, August 2006, and April 2007.  In short, the Board 
finds that VA has satisfied its duty to assist to the extent 
possible under the circumstances by obtaining evidence 
relevant to the veteran's claims.  38 U.S.C.A. §§ 5103 and 
5103A.

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

III.  Umbilical Hernia Repair

The veteran's service-connected umbilical hernia repair with 
infrequent episodes of abdominal wall muscle strain has been 
rated by analogy as a postoperative ventral hernia under 
38 C.F.R. § 4.114, DC 7339 (2007).  This disability has been 
assigned a zero percent rating.

DC 7339 assigns a zero percent rating for a postoperative 
ventral hernia with healed wounds, no disability, and no belt 
indicated.  A 20 percent rating is awarded when the hernia is 
small, not well supported by a belt under ordinary 
conditions, or healed ventral hernia or post-operative wounds 
with weakening of abdominal wall and indication for a 
supporting belt.  A 40 percent rating is assigned for a 
large, postoperative ventral hernia that is not well 
supported by a belt under ordinary circumstances.  A 100 
percent rating is assigned for a postoperative ventral hernia 
that is massive and persistent, with severe diastasis of 
recti muscles or extensive diffuse destruction or weakening 
of muscular and fascial support of the abdominal wall so as 
to be inoperable.

Having reviewed the complete record, the Board finds that the 
manifestations of the veteran's disability more closely 
approximate the criteria for an initial rating of 20 percent 
under 38 C.F.R. § 4.114, DC 7339.  

In this regard, the Board finds the most probative evidence 
to be the April 2006 VA examination report, the December 2006 
record from a consulting physician (Dr. B.), and the 
veteran's May 2008 hearing testimony.  

The April 2006 VA examination report diagnosis an abdominal 
wall muscle strain secondary to an old umbilical hernia.  The 
December 2006 record further notes that the veteran had an 
umbilical hernia repair two and a half years ago.  The 
veteran complained of umbilical pain, particularly with 
increased activity.  Dr. B. could find no recurrence of the 
hernia, but he could not exclude a possible small defect 
around the periphery that could have some incarcerated 
preperitoneal fat.  He noted that the veteran could either 
continue to put up with the pain or could undergo a 
laparoscopy to exclude any recurrence of the hernia, a small 
defect around the periphery, or an adhesion.  

At his May 2008 hearing, the veteran testified that he 
experiences pain related to his umbilical hernia almost 
daily.  He stated that the severity of the pain depends on 
how much physical activity he has on a particular day.  He 
described the pain as a soreness that hurt constantly and 
stated that it limited his activities toward the end of the 
day.

The Board believes that these symptoms warrant a compensable 
rating.  The veteran's current zero percent rating 
contemplates a postoperative hernia that has healed and 
presents no residual disability.  The umbilical hernia that 
is described by the veteran produces pain and soreness and 
limits the veteran's activities.  Records also describe an 
abdominal wall muscle strain that was secondary to the 
umbilical hernia.  In addition, the December 2006 private 
medical record suggests that there may be a small defect 
around the periphery or an adhesion.  

The Board realizes that a 20 percent rating criteria 
contemplates a postoperative wound with weakening of the 
abdominal wall and indication for a supporting belt.  While 
the veteran's medical records do not mention the need for a 
belt, the Board finds that the veteran's disability has 
weakened his abdominal wall and produces enough functional 
impairment to warrant a compensable evaluation.  In essence, 
his disability more closely approximates the next highest 
criteria, as contemplated by 38 C.F.R. § 4.7.  Thus, the 
Board finds that a 20 percent rating for his umbilical hernia 
is warranted for the entire period under consideration.  See 
Fenderson, supra.

IV.  Hiatal Hernia with GERD and IBS

The veteran is currently in receipt of a 10 percent 
disability rating for hiatal hernia with GERD and IBS.  This 
disability is rated as 10 percent disabling under the hiatal 
hernia diagnostic criteria of 38 C.F.R. § 4.114, DC 7346.  
This diagnostic code assigns a 10 percent rating when there 
are two or more of the symptoms for the 30 percent evaluation 
of less severity.  The 30 percent rating criteria are 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is assigned for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

The veteran has requested that his GERD and IBS be rated 
separately from the hiatal hernia.  However, 38 C.F.R. 
§ 4.114 directs that ratings under DCs 7301 to 7329, 7331, 
7342, and 7345 to 7348 will not be combined with each other.  
This rule is relevant in the case at hand because the 
veteran's hiatal hernia is rated under DC 7346, while GERD is 
rated by analogy under DC 7346 and IBS is rated as irritable 
colon syndrome under DC 7319.  In such instances, a single 
evaluation is to be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  

The veteran's medical records and his May 2008 hearing 
testimony both indicate that the veteran's GERD is mostly 
controlled through medication and that his problems stem 
largely from diarrhea, constipation, and abdominal distress.  
The Board therefore finds that it is more appropriate to rate 
the veteran's disability symptoms under DC 7319.  

DC 7319 provides a noncompensable disability rating for mild 
irritable colon syndrome with disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is assigned for moderate symptoms, with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating is warranted for severe symptoms, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.

Based on a review of the complete record, the Board finds 
that the preponderance of the evidence favors granting an 
initial rating of 30 percent under 38 C.F.R. § 4.114, DC 
7319.  In reaching this conclusion, the Board has considered 
the veteran's private and VA medical records, his VA 
examination reports, and his hearing testimony.

A May 2004 private gastroenterology consultation noted that 
the veteran was complaining of heartburn symptoms despite 
taking medication twice daily.  An esophagogastroduodenoscopy 
(EGD) showed some grade one esophagitis, sliding hiatal 
hernia, and multiple pedunculated polyps at the 
gastroesophageal junction.  The veteran denied vomiting, 
hematemesis, diarrhea, constipation, hematochezia, melena, 
and dysphagia.  A June 2004 follow up record noted that the 
veteran's symptoms had improved with an increase in 
medication.  

A November 2004 VA examination report noted that the veteran 
was experiencing reflux symptoms, pyrosis, and nausea every 
few days, even when taking his medication.  

A December 2004 VA examination report stated that the veteran 
reported having no significant symptoms or problems related 
to IBS since returning from Iraq.  It also noted that the 
veteran was no longer taking IBS medications.  

A July 2005 private medical record notes that the veteran was 
experiencing IBS symptoms with alternating diarrhea and 
constipation.  It also noted that the veteran had experienced 
many cramps and some explosive stools for the past three 
days.  

A November 2005 private medical record notes that the veteran 
had been having IBS symptoms for the past week and a half.  
He reported some episodes of diarrhea, but no obvious 
vomiting.  He was told that he could temporarily increase the 
IBS medication he had been intermittently taking.

An April 2006 VA examination report notes that the veteran 
had been having ongoing bowel problems.  He reported 
intermittent constipation, diarrhea, and abdominal cramps 
with remissions.  There was no nausea or vomiting.  
Constipation was reported to occur monthly.  Diarrhea was 
reported to occur weekly and was described as moderately 
severe.  The veteran was reported to have more than twelve 
attacks of diarrhea per year, and they were said to last for 
three days.  The generalized abdominal pain was described as 
colicky and crampy.  It was reported to occur monthly and 
last one to three days.  It was of moderate severity.

An August 2006 VA medical record notes that the veteran may 
go one or two weeks without many symptoms but then may have 
severe cramping that is often associated with loose stools.  
The doctor stated that the IBS causes moderate, frequent 
episodes of bowel disturbance with abdominal distress.  

A January 2007 private medical record notes that the veteran 
had been experiencing nausea, vomiting, and diarrhea for the 
past few days.  The doctor noted that the veteran reporting 
having a lot of gas, belching, and flatus.  He moved without 
any difficulty, and laid down and sat back up without any 
obvious cramps or pain.  The veteran's abdomen was diffusely 
tender.  The doctor assessed that the veteran had 
gastroenteritis.

The veteran testified at his May 2008 hearing that the reflux 
was not a huge issue as long as he took his medicine twice 
daily.  He testified that the IBS was the main problem.  The 
veteran reported that bouts of diarrhea and constipation 
occurred almost daily or perhaps every other day.  The 
medication he was on helped somewhat.  He reported having 
very intense abdominal cramping several times per week.  He 
testified that his IBS symptoms interfere with his employment 
in that he works outside in locations without access to a 
restroom, and that his disability has caused him to have 
accidents while at work.  

The Board finds that these records demonstrate severe 
symptomatology that warrants a 30 percent disability rating.  
These records consistently note extended periods of diarrhea 
and severe abdominal cramping, followed by constipation.  The 
veteran's recent hearing testimony indicates that he 
experiences these symptoms almost every day.  The Board 
considers the veteran competent to testify to the frequency 
of these symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

The Board finds that, given the presence of weekly diarrhea 
throughout the period under consideration, as well as the 
periodic presence of constipation, the manifestations of his 
disability more closely approximate the 30 percent disability 
criteria.  The Board further believes that the severity of 
the veteran's abdominal cramping supports the higher 
disability rating.  The Board also finds that 30 percent is 
the most appropriate rating to assign when taking the 
veteran's hiatal hernia and GERD symptoms into account as 
well.  In short, the Board finds that a 30 percent disability 
rating for a hiatal hernia, GERD, and IBS is warranted for 
the entire period under consideration.  See Fenderson, supra. 

V.  Residuals of Inferior Alveolar Nerve Damage 

The veteran is currently in receipt of a 10 percent 
disability rating for what has been characterized as residual 
paresthesia and dysesthesia of the right chin, lip, lower 
anterior teeth # 25, 26, and 27, and associated gingiva, 
associated with inferior alveolar nerve damage from surgical 
removal of tooth #32.  This disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, DC 8205.  DC 8205 assigns 
disability ratings for paralysis of the fifth (trigeminal) 
cranial nerve.  'The trigeminal nerve is sensory in supplying 
the face, teeth, mouth, and nasal cavity, and motor in 
supplying the muscles of mastication.'  See Dorland's 
Illustrated Medical Dictionary, 30th edition, p. 1243.   

A 10 percent rating is assigned under DC 8205 for incomplete, 
moderate paralysis.  A 30 percent rating is awarded for 
incomplete, severe paralysis.  A 50 percent rating is 
applicable for complete paralysis.  The note to this 
diagnostic code indicates that the disability assignment is 
dependent upon relative degree of sensory manifestation or 
motor loss.  

The Board notes that words such as "severe," "moderate," 
and "mild" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just.  38 C.F.R. § 4.6 (2007).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2007).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the evidence most 
closely approximates the criteria for the current 10 percent 
disability rating.  

The November 2004 VA dental and oral examination report 
diagnoses residual numbness and sensitivity to teeth, 
gingival tissue, and lip, but the examiner was unable to see 
any demonstration of numbness.  

According to a February 2005 private doctor's report, the 
veteran indicated an 85 percent return of feeling in the 
gingiva in the right lower area in the first molar region 
#30, and 80-85 percent return of feeling in the gingiva in 
tooth # 27 area, when sensory testing was performed with a 
needle.  Light touch with a cotton wisp indicated 75 percent 
return of feeling in the right lip and 80 percent return of 
feeling in the chin.  The veteran reported experiencing pain 
in teeth # 25, 26, and 27, which the doctor noted was 
probably referred pain secondary to the nerve injury.  An 
assessment of residual paresthesia and dysesthesia of the 
right chin, lip, lower anterior teeth # 25, 26, and 27, and 
associated gingiva, associated with inferior alveolar nerve 
damage from surgical removal of tooth #32, was made.
  
An April 2007 VA examination report diagnosed residual 
paresthesia and dysesthesia (mild) with right chin, lip, and 
facial gingiva, believed to be associated with removal of 
tooth #32.  The veteran noted subjectively a worsening of his 
symptoms with teeth # 25, 26, 27, and 31 as compared to his 
November 2004 examination.  The veteran exhibited no lingual 
nerve symptoms or deficits.  

The Board finds that the 10 percent rating is warranted, as 
the veteran's level of residual disability as described in 
the evidence above does not rise to the 'severe' level that 
would warrant the 30 percent rating.  Specifically, the 
February 2005 estimate that 75 to 85 percent of feeling has 
returned to the affected areas supports the characterization 
of the veteran's disability as 'moderate' rather than severe.  
Furthermore, while the April 2007 report notes that the 
veteran has reported a worsening of his symptoms, and while 
the veteran testified to numbness and pain when chewing or 
talking, the medical evidence of record does not reflect that 
any increase in symptoms rises to the level of severe, 
incomplete paralysis of the nerve. 

The Board has considered whether separate disability ratings 
are warranted for this disability.  However, the Board notes 
that DC 8205 is intended to compensate for disabilities of 
the fifth nerve, which affects the face, teeth, mouth, nasal 
cavity, and mastication.  This code is therefore intended to 
cover all of the symptoms that are manifested by the 
veteran's disability.  




ORDER

Entitlement to an increased rating of 20 percent for a 
service-connected umbilical hernia repair with infrequent 
episodes of abdominal wall muscle strain is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an increased rating of 30 percent for a 
service-connected hiatal hernia with GERD and IBS is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for residual paresthesia and dysesthesia of the right chin, 
lip, lower anterior teeth # 25, 26, and 27, and associated 
gingiva, associated with inferior alveolar nerve damage from 
surgical removal of tooth #32, is denied.


REMAND

The veteran is also seeking entitlement to increased ratings 
for degenerative disc disease of the lumbar spine and for a 
musculoligamentous strain of the right knee.  At his May 2008 
hearing, the veteran requested that he be scheduled for 
another VA examination because he did not believe that the 
severity of his disabilities was accurately assessed by the 
VA examiners.  The veteran specifically noted that the 
examiners did not use a Goniometer to measure his range of 
motion and did not properly determine whether his 
disabilities were further impacted by DeLuca factors such as 
repetitive use.  In light of the veteran's contentions, the 
Board believes that another VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the veteran 
to undergo another VA examination to 
determine the severity of the service-
connected disabilities of the lumbar spine 
and the right knee.  The examiner should 
be requested to review the claims folder, 
to include the reports of previous VA 
spine and joint examinations.  The 
examiner should be instructed to include 
x-ray studies of the lumbosacral spine and 
the right knee, if necessary, and to 
provide complete observations of the 
ranges of motion of the lumbosacral spine 
and the right knee.  Ranges of motion must 
be assessed with a Goniometer, and use of 
the Goniometer must be indicated in the 
examination report.  All findings should 
be reported in detail. The examination 
report should include specific responses 
to the following medical questions:

a. Does the lumbosacral spine or the right 
knee exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these symptoms)?

b. Does pain significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine or the right 
knee is used repeatedly over a period of 
time (these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups)?

c. Is there any favorable or unfavorable 
ankylosis of the spine or the right knee?

d. In addition, if possible, please state 
whether the lumbosacral spine disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.

2.  After the development requested above 
has been completed, and after any other 
developed deemed appropriate, the AMC 
should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


